Dismissed and Memorandum Opinion filed April 6, 2006








Dismissed and Memorandum Opinion filed April 6, 2006.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00809-CV
____________
 
GLORIA H. LOPEZ and ARGELIA MARILU
QUINTANILLA, Appellants
 
V.
 
ALBA BOBADILLA and DANIEL BOBADILLA, Appellees
 

 
On Appeal from the County Court at
Law No. 2
Galveston
County, Texas
Trial Court Cause No.
52937
 

 
M E M O R A N D U M  O
P I N I O N
This is an appeal from a judgment signed June 1, 2005.  The clerk=s record was filed on October 11,
2005.  The reporter=s record was filed August 11,
2005.  No brief was filed.
On February 9, 2006, this Court issued an order stating that
unless appellants submitted their brief, together with a motion reasonably
explaining why the brief was late, on or before March 13, 2006, the Court would
dismiss the appeal for want of prosecution. 
See Tex. R. App. P.
42.3(b).
Appellants filed no response.




Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
Judgment rendered and Memorandum
Opinion filed April 6, 2006.
Panel consists of Justices
Anderson, Edelman, and Frost.